Back to Form 8-K [form8-k.htm]
Exhibit 10.2
 
EXHIBIT A


WAIVER AND RELEASE AGREEMENT


           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of [______________] (the “Effective Date”), by Adam Miller (the “Executive”) in
consideration of severance pay and benefits (the “Severance Payment”) provided
to the Executive by Comprehensive Health Management, Inc., a Florida corporation
(the “Corporation”), pursuant to clauses (b), (c) and (d) of Section 3.3.2 of
the Severance Agreement by and between the Corporation and the Executive (the
“Severance Agreement”).
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended); any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium.  Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Severance Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive’s equity ownership, or (c)
under any indemnification or similar agreement with Executive.
 
                           The Executive understands that by signing this
Release, he is not waiving any claims or administrative charges which cannot be
waived by law.  He is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his behalf arising out of
or related to his employment with and/or separation from employment with the
Corporation.

- 17 -
 
 

--------------------------------------------------------------------------------

 
 
                           The Executive further agrees without any reservation
whatsoever, never to sue the Employer or become a party to a lawsuit on the
basis of any and all claims of any type lawfully and validly released in this
Release.
 
2.           Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
- 18 -
 
 

--------------------------------------------------------------------------------

 

 
3.
No Admission of Liability.  This Release does not constitute an admission of
liability or wrongdoing on the part of the Employer, the Employer does not admit
there has been any wrongdoing whatsoever against Executive, and the Employer
expressly denies that any wrongdoing has occurred.

 
4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release Agreement, except as expressly stated herein, and in signing this
Release, the Executive is not relying on any agreements or representations,
except those expressly contained in this Release.
 
5.           Execution.  It is not necessary that the Employer sign this Release
following the Executive’s full and complete execution of it for it to become
fully effective and enforceable.
 
6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.
 
            IN WITNESS WHEREOF, the undersigned has duly executed this Agreement
as of the day and year first herein above written.
 
                                                                               EXECUTIVE:




                                                                               _______________________
                                                                               Adam
Miller
 
- 19 -
 
 
 
 
 
 
 